GILLESPIE, Presiding Justice:
This is an appeal by Shirley Lee (objector) from a decree of the Chancery Court of the Second Judicial District of Jones County, Mississippi, validating $1,875,000 urban renewal bonds proposed to be issued by the City of Laurel to finance the aiding, planning and carrying out of urban renewal projects in the City of Laurel. Another case decided this day involved the same bond issue. Wilson, et al. v. City of Laurel, Miss., 249 So.2d 801.
The objections of Shirley Lee in the trial court raised questions not before us on appeal. It is contended in this Court that the City of Laurel failed to comply with the applicable statutes and that certain resolutions of the City of Laurel are vague and indefinite and are of no legal effect. We have carefully considered the contentions of the objector and find no merit therein. Moreover, it is our considered Opinión'‘that a discussion of these various statutes and the resolutions of the governing body of the City of Laurel would serve no useful purpose.
Therefore, the decree validating the aforesaid bonds is hereby affirmed.
Affirmed.
RODGERS, JONES, BRADY and IN-ZER, JJ., concur.